                                        United States Bankruptcy Court
                                           Western District of Washington
 In re   V.S. Investment Assoc., LLC                                            Case No.   20-11541-CMA
                                                         Debtor(s)              Chapter    11



                                       PROOF OF SERVICE BY MAIL

I, Karryn Meeker, declare that I am a resident of or employed in the County of Snohomish, State of WA . My
address is 4620 200th Street SW, Suite D, Lynnwood, WA 98036. I am over the age of eighteen years of age and am not
a party to this case.

On August 25, 2020, I served the Notice of Hearing, Motion for Order Approving Sale of Property Free and Clear of
Liens, and Proposed Order on the parties listed below, by placing true and correct copies thereof enclosed in a
sealed envelope with postage thereon fully prepaid, in the United States Mail at Lynnwood, WA addressed as
follows:
All creditors and parties requesting notice in the
attached mailing matrix for noticing for case
#20-11541-CMA maintained by the bankruptcy court
clerk for the Western District of Washington - Seattle

The following parties were served via ECF on the date the pleading was filed:

Katie J Comstock on behalf of Interested Party Courtesy NEF
katie@levy-law.com, melissa@levy-law.com;sechastain@levy-law.com

Hilary Bramwell Mohr on behalf of US Trustee United States Trustee
hilary.b.mohr@usdoj.gov,tara.maurer@usdoj.gov;Martha.A.VanDraanen@USDOJ.GOV;Young-Mi.Petteys@
USDOJ.GOV

Elizabeth H Shea on behalf of Creditor BRMK Lending, LLC
eshea@hackerwillig.com,arnie@hackerwillig.com;charlie@hackerwillig.com;anna@hackerwillig.com;courtney
@hackerwillig.com

United States Trustee
USTPRegion18.SE.ECF@usdoj.gov

Arnold M. Willig on behalf of Creditor BRMK Lending, LLC
arnie@hackerwillig.com,charlie@hackerwillig.com;anna@hackerwillig.com;eshea@hackerwillig.com;courtney
@hackerwillig.com

I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was executed on
August 25, 2020


/S/ Karryn Meeker
Signature




          Case 20-11541-CMA            Doc 70   Filed 08/25/20       Ent. 08/25/20 09:35:10    Pg. 1 of 4
Label Matrix for local noticing            Bountiful Law PLLC                            V S Investment Assoc LLC
0981-2                                     4620 200th St SW Ste D                        4415 Priest Point Dr. NW
Case 20-11541-CMA                          Lynnwood, WA 98036-6607                       Marysville, WA 98271-6814
Western District of Washington
Seattle
Tue Aug 25 08:30:34 PDT 2020
U.S. Bankruptcy Court                      Ahmet amd Stephanie Gurbuz                    Alpine Homes NW LLC
700 Stewart St, Room 6301                  500 106th Ave NE                              24106 7th Ave SE
Seattle, WA 98101-4441                     Unit 3101                                     Bothell, WA 98021-9309
                                           Bellevue, WA 98004-8691


Arnie Willig                               BRMK Lending LLC                              BRMK Lending LLC
Hacker & Willig, PLLC                      1420 5TH AVE STE 2000                         c/o RSC Corporation
520 Pike Street, Suite 2500                Seattle, WA 98101-1348                        1201 3rd Ave Ste 3400
Seattle, WA 98101-4083                                                                   Seattle, WA 98101-3268


Bank of America, N.A.                      City of Seattle                               City of Seattle
P O Box 982284                             Department of Finance                         Dept of Planning and Dev
El Paso, TX 79998-2284                     700 Fifth Avenue #4250                        700 5th Ave Suite 1800
                                           Seattle, WA 98104-5020                        Seattle, WA 98104-5023


City of Seattle                            Cyan Funding LLC                              Department of Transportation
Treasury Dept A/R                          3000 Northup Way                              State of Washington
PO Box 94626                               Suite 100                                     PO Box 47300
Seattle, WA 98124-6926                     Bellevue, WA 98004-1446                       Olympia, WA 98504-7300


(p)WA STATE DEPT OF LABOR & INDUSTRIES     Dept. of Justice Tax Division                 Ecocline Exc. & Utilities LLC
BANKRUPTCY UNIT                            PO Box 683                                    13822 NE 80th St
PO BOX 44171                               Ben Franklin Station                          Redmond, WA 98052-4040
OLYMPIA WA 98504-4171                      Washington, DC 20044-0683


First Financial Northwest Bank             Helsell & Fetterman                           INTERNAL REVENUE SERVICE
PO Box 360                                 1001 Fourth Ave                               SPECIAL PROCEDURES
Renton, WA 98057-0360                      Suite 4200                                    915 1st AVE
                                           Seattle, WA 98154-1154                        M/S 244
                                                                                         Seattle, WA 98104

(p)INTERNAL REVENUE SERVICE                Internal Revenue Service                      Jacob Stelmarkh
CENTRALIZED INSOLVENCY OPERATIONS          CIO                                           10405 3rd Ave SE
PO BOX 7346                                PO BOX 7346                                   Everett, WA 98208-3958
PHILADELPHIA PA 19101-7346                 Philadelphia, PA
                                           19101-7346

James H Allendoerfer                       Joseph Stelmarkh                              King County Attorney
1322 Avenue D                              10405 3rd Ave SE                              King County Courthouse
Snohomish, WA 98290-1746                   Everett, WA 98208-3958                        516 Third Avenue Rm W554
                                                                                         Seattle, WA 98104-2362


King County Treasury Operation             PBRELF I, LLC                                 PMT Solutions LLC
500 Fourth Avenue                          1420 5th Ave Ste 2000                         2330 130th Ave NE Ste 101
Room 600                                   Seattle WA 98101-1348                         Bellevue, WA 98005-1756
Seattle, WA 98104-2340

                 Case 20-11541-CMA       Doc 70     Filed 08/25/20         Ent. 08/25/20 09:35:10     Pg. 2 of 4
Paul Fedoroy                                         Paul Greben                                          Sandler Architects LLC
2227 Merchant Way                                    24106 7th Ave SE                                     927 Rainier Ave S.
Everett, WA 98208-2431                               Bothell, WA 98021-9309                               Seattle, WA 98144-2839



Seattle City Attorney’s Office                       Seattle Dept of Construction                         Seattle Dept of Transportation
701 Fifth Avenue                                     and Inspections                                      PO Box 34996
Suite 2050                                           700 5th Avenue                                       Seattle, WA 98124-4996
Seattle, WA 98104-7095                               Suite 2000
                                                     Seattle, WA 98104-5070

Seattle Public Utilities                             Serhiy Pashchuk                                      Snohomish County PUD
700 5th Avenue                                       29759 3rd Ave S                                      PO Box 1107
Seattle, WA 98104-5004                               Federal Way, WA 98003-3618                           Everett, WA 98206-1107



Snohomish County PUD #1                              Snohomish County Treasurer                           State of Wa DOR
PO BOX 1107                                          3000 Rockefeller Ave                                 PO Box 4400
EVERETT, WA 98206-1107                               M/S 501                                              Olympia, WA 98501-0400
                                                     Everett, WA 98201-4071


Stay Cool AC & Heating                               Stuart Heath                                         Susan Sullivan
29759 3rd Ave S                                      Elliott Bay Asset Solutions                          4445 California Ave SW
Federal Way, WA 98003-3618                           2535 152nd Avenue NE                                 Seattle, WA 98116-4108
                                                     Suite B2
                                                     Redmond, WA 98052-5537

United States Attorney                               United States Trustee                                Valentin & Viktoriya Stelmakh
Attn: Bankruptcy Assistant                           700 Stewart St Ste 5103                              4415 Priest Point Dr. NW
700 Stewart Street, Room 5220                        Seattle, WA 98101-4438                               Marysville, WA 98271-6814
Seattle, WA 98101-4438


Veristone Funding LLC                                Washington Attorney General                          Brad L Puffpaff
6725 116th Avenue NE                                 Bankruptcy & Collections                             Bountiful Law, PLLC
Suite 210                                            800 Fifth Avenuem, Suite 2000                        4620 200th Street Sw
Kirkland, WA 98033-8455                              Seattle, WA 98104-3188                               Suite D
                                                                                                          Lynnwood, WA 98036-6607



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dept of Labor & Industries                           Internal Revenue Service                             (d)Internal Revenue Service
PO Box 44170                                         ACS Support                                          Insolvency Section
Olympia, WA 98504                                    PO Box 24017                                         PO Box 21125
                                                     Fresno, CA 93779                                     Philadelphia, PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

                 Case 20-11541-CMA               Doc 70       Filed 08/25/20         Ent. 08/25/20 09:35:10            Pg. 3 of 4
(u)BRMK Lending, LLC                   (u)Courtesy NEF                         (u)Shawn Perry
                                                                               Windermere Real Estate North Inc




End of Label Matrix
Mailable recipients    50
Bypassed recipients     3
Total                  53




                 Case 20-11541-CMA   Doc 70     Filed 08/25/20   Ent. 08/25/20 09:35:10     Pg. 4 of 4
